THE THIRTEENTH COURT OF APPEALS

                                   13-13-00174-CR


                           GILBERT SANTOS GARCIA JR.
                                      v.
                              THE STATE OF TEXAS


                                   On Appeal from the
                     25th District Court of Gonzales County, Texas
                            Trial Cause No. 213-10-CR-S1


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified.

The Court orders the judgment of the trial court AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.

February 20, 2014